DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 6 and 15 - 18, submitted May 27, 2008 is acknowledged and entered. 
The amendment to the Specification, submitted May 27, 2008 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 4, filed April 7, 2022, with respect to the objection of the Specification have been fully considered and are persuasive in view of the amendment.  The objection of the Specification has been withdrawn. 
Applicant’s arguments, see page 4, filed April 7, 2022, with respect to the objection of the Specification have been fully considered and are persuasive in view of the amendment.  The objection of the Specification has been withdrawn. 
Applicant’s arguments, see page 4, filed April 7, 2022, with respect to the rejection of claims 1 – 7 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment, cancellation of claims 2 and 7, and arguments presented.  The rejection of claims 1 – 7 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 4, filed April 7, 2022, with respect to the rejection of claims 1 – 7 under 35 USC 112(a), scope of enablement, have been fully considered and are persuasive in view of the claim amendment, cancellation of claims 2 and 7, and arguments presented.  The rejection of claims 1 – 7 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pages 4 - 5, filed April 7, 2022, with respect to the rejection of claims 1 – 7 under 35 USC 103, scope of enablement, have been fully considered and are persuasive in view of the claim amendment, cancellation of claims 2 and 7, and arguments presented.  The rejection of claims 1 – 7 under 35 USC 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  William B. Miller on May 16, 2022.
The application has been amended as follows: 
In the Claims:
Clam 1 line 7, after “product elutes” please delete [[preferentially]].

Allowable Subject Matter
Claim1 and 3 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on April 7, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622